DETAILED ACTION
	1.	This action is in response to the application filed on 7/20/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigerwald et al. (US 5576940).
Regarding claim 1: Steigerwald et al. discloses a control method (i.e. figures 3-5) of a power control device, comprising: 
receiving power (i.e. from input) from a power supply (i.e. input Ein unregulated): 
distributing the power (i.e. from input) to at least one of a plurality of power conversion systems (PCSs) (i.e. PCSs of figure 5); and 
transferring the power (i.e. from input) to a load (i.e. connected to Eout) using the at least one PCS (i.e. PCSs of figure 5), 
wherein the power (i.e. from input) is distributed based on a load amount of power (i.e. provided by the converters of figure 5) of each of the plurality of PCSs (i.e. PCSs of figure 5) (i.e. Col. 2, lines 59 through Col. 3, lines 1-50).
 	Regarding claim 2: (i.e. figures 3-5) wherein the power is distributed based on non-communication control.
 	Regarding claim 3: (i.e. figures 3-5) wherein the non-communication control is droop control (i.e. Col. 2, lines 59 through Col. 3, lines 1-50).
 	Regarding claim 4: (i.e. figures 3-5) wherein the droop control applies different droop curves to each of the plurality of PCSs (i.e. Col. 2, lines 59 through Col. 3, lines 1-50).
 	Regarding claim 5: (i.e. figures 3-5) wherein the droop curses include at least one resistive droop curve or at least one inductive droop curve (i.e. Col. 2, lines 59 through Col. 3, lines 1-50).
	Regarding claim 7: (i.e. figures 3-5) wherein a number of the plurality of PCSs is two or more, and wherein the plurality of PCSs are operated in parallel.
 	Regarding claim 8: (i.e. figures 3-5) wherein the power control device is included in an energy storage system (ESS).
	Regarding claim 15: Steigerwald et al. disclose (i.e. figures 3-5) a power control device, comprising: 
 	a processor (i.e. controller for figure 5) configured to: 
 	receive power (i.e. from input) from a power supply (i.e. input Ein unregulated); 
 	distribute the power (i.e. from input) to at least one of a plurality of power conversion systems (PCSs) (i.e. PCSs of figure 5); and 
 	transfer the power to a load (i.e. connected to Eout) using the at least one PCS (i.e. PCSs of figure 5), wherein the power (i.e. from input) is distributed based on a load amount (i.e. provided by the converters of figure 5) of power of each of the plurality of PCSs (i.e. PCSs of figure 5) (i.e. Col. 2, lines 59 through Col. 3, lines 1-50).

5.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 20180290544).
 	Regarding claim 20: Long discloses a control method (i.e. figures 1-4) of a power control device in an energy storage system (ESS), comprising: 
 	receiving power (i.e. from 214) from a power supply (i.e. 214); selecting at least one of a plurality of power conversion systems (PCSs) (i.e. figures 4: step 410 or 414) based on a load amount of power (i.e. figure 4: 404-406, ¶ 18-19) of each of the plurality of PCSs (i.e. 120a-c); 
 	distributing the power (i.e. from 214) to the selected at least one PCS (i.e. 120a-c); and 
 	transferring the power (i.e. from 214) to a load (i.e. at the output) using the at least one PCS (i.e. 120a-c).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (US 5576940).
 Regarding claim 6: Steigerwald et al. discloses the droop curves include at least one droop curve with a linear first droop curve section (i.e. figure 4) except for a second droop curve section that maintains zero power. It would have been an obvious matter of design choice to modify Steigerwald et al.’s invention with a second droop curve section that maintains zero power to provide a more stable power system, since applicant has not discloses that a second droop curve section that maintains zero power solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Steigerwald et al.’s invention.

 	8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (US 5576940) in view of Unru et al. (US 20150340869).
 	Regarding claim 9: Steigerwald et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power control device is included in an inverter system having one or more phases.
 	Unru et al. disclose a power converter comprising (i.e. figure 1) the power control device is included in an inverter system having one or more phases.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Steigerwald et al.’s invention with the converter as disclose by Unru et al. to have an inverter which simplifies utilization of the maximum power that can be fed without additional complexity in terms of apparatus.

 	9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (US 5576940) in view of Unru et al. (US 20150340869) and further in view of OH (US 20120313442).
 	Regarding claim 10: Steigerwald et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power control device is included in an inverter system having two or more levels.
 	OH discloses a power converter comprising the power control device is included in an inverter system having two or more levels (i.e. abstract).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Steigerwald et al.’s invention with the converter as disclose by OH to increase efficiency.

10.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (US 5576940) in view of Long (US 20180290544).
 	Regarding claims 11 and 16: Steigerwald et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose in a first section, all of the power is distributed to a first PCS among the plurality of PCSs.
 	Long discloses a power converter comprising (i.e. figure 1-4) in a first section, all of the power is distributed to a first PCS among the plurality of PCSs (i.e. see figure 4: steps 410, 414).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Steigerwald et al.’s invention with converter as disclose by Long to improve efficiency in low voltage modes.

Allowable Subject Matter
11.	Claims 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838